    Case 17-10018-SMT    Doc 121    Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                                   Document     Page 1 of 26
The document below is hereby signed.

Signed: March 31, 2021




                                     ___________________________
                                     S. Martin Teel, Jr.
                                     United States Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     MICHELLE RUTH CASH,                    )      Case No. 16-00663
                                            )      (Chapter 11)
                     Debtor.                )
     ____________________________           )
                                            )
     MICHAEL A JACKSON,                     )
                                            )
                         Plaintiff,         )
                                            )
                  v.                        )      Adversary Proceeding No.
                                            )      17-10018
     MICHELLE RUTH CASH,                    )
                                            )      Not for Publication in
                         Defendant.         )      West’s Bankruptcy Reporter.

             NOTICE RE AMENDED SUPPLEMENTAL MEMORANDUM DECISION

          The parties are notified that the changes made to the

     Supplemental Memorandum Decision entered on March 2, 2021, in the

     Amended Supplemental Memorandum Decision signed today are

     reflected in the attached red-line version.              The changes do not
Case 17-10018-SMT                                                                                  Doc 121                       Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                                                                                                                                Document     Page 2 of 26


 alter the outcome set forth in the Supplemental Memorandum

 Decision entered on March 2, 2021.

                                                                                                                                                     [Signed and dated above.]

 Copies to: Recipients of e-notification of orders.




 R:\Common\TeelSM\Judge Temp Docs\Jackson v. Cash_Supplemental Order re Motion to Dismiss_v20 corrected NOTICE CONCERNING.wpd
                                                                                                                                           2
Case 17-10018-SMT   Doc 121    Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                              Document     Page 3 of 26




                     UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF COLUMBIA

 In re                                 )
                                       )
 MICHELLE RUTH CASH,                   )      Case No. 16-00663
                                       )      (Chapter 11)
                 Debtor.               )
 ____________________________          )
                                       )
 MICHAEL A JACKSON,                    )
                                       )
                    Plaintiff,         )
                                       )
               v.                      )      Adversary Proceeding No.
                                       )      17-10018
 MICHELLE RUTH CASH,                   )
                                       )      Not for Publication in
                    Defendant.         )      West’s Bankruptcy Reporter.

               AMENDED SUPPLEMENTAL MEMORANDUM DECISION
                                   AND
                 ORDER RE DEFENDANT’S MOTION TO DISMISS
          AND DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT

      The defendant Cash filed a motion to dismiss (Dkt. No. 47)

 under Fed. R. Civ. P. 12(b)(6).           This decision supplements the

 Memorandum Decision and Order re Defendant’s Motion to Dismiss

 (Dkt. No. 83),1 in which I rejected Cash’s estoppel arguments


      1
         In light of changes to the decision regarding the Motion
 to Dismiss, this decision also revises the disposition of Cash’s
 motion for partial summary judgment (Dkt. No. 55).
Case 17-10018-SMT   Doc 121    Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                              Document     Page 4 of 26


 seeking dismissal of Counts I through V and Count VII of the

 Third Amended Complaint;2 dismissed Count VI insofar as it

 asserted a breach of contract claim; ordered the parties to

 submit briefs on whether the court ought to dismiss Count VI as

 to the equitable remedy of a vendor’s lien; and ordered Jackson

 to assert any other equitable remedies he wished to pursue under

 Count VI.    Specifically, the court directed that:

      the parties shall file briefs regarding whether the court
      should dismiss Count VI as to the equitable remedy of a
      vendor’s lien, that is, whether Jackson may assert the
      equitable remedy of a vendor’s lien under Count VI, with
      those briefs to address, in addition to any other issues
      the parties wish to bring to the court’s attention, the
      following issues:

                  1. any challenges as to whether the remedy
             would apply in this case;

                  2. any cap on the debt that Jackson could
             recover under a vendor’s lien, e.g., whether
             Jackson could not claim consequential damages
             because the seller takes the risk of non-payment’s
             consequential effects; and

                  3. how to address the defendant’s, Michelle
             Ruth Cash’s, alleged breach of failing to refinance
             the existing mortgage, e.g., whether a vendor’s
             lien includes the amount necessary to pay off the
             existing mortgage.

 The parties have filed their briefs.           Jackson’s brief (Dkt. No.

 80) seems to assert that he has a purchase money mortgage on the


      2
         However, via a summary judgment ruling (Dkt. Nos. 85 and
 86), Count IV, asserting an unjust enrichment claim, was
 dismissed as time-barred by the statute of limitations, to the
 extent it is based on the same acts as the claim for breach of
 contract, but was not dismissed the extent Count IV asserts
 claims of unjust enrichment on other grounds.

                                         3
Case 17-10018-SMT   Doc 121    Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                              Document     Page 5 of 26


 Property, but he has not otherwise asserted any equitable

 remedies beyond a vendor’s lien.3           For the following reasons, I

 will alter the dismissal of the breach of contract claims in

 Count VI by identifying certain claims that are not time-barred;

 I will dismiss Count VI as to all equitable claims, except the

 equitable claim of a vendor’s lien; and I will deny any request

 to assert a purchase money mortgage as an equitable remedy.

                                         I

      The facts of this case have been reviewed in the court’s

 previous Memorandum Decision and Order re Defendant’s Motion to

 Dismiss (Dkt. No. 83), and will not be repeated in depth here.

      Cash contends that Jackson may not assert a vendor’s lien

 because Cash is not in default of the Secured Agreement, because

 the three-year statute of limitations bars the imposition of a

 vendor’s lien, and because Jackson has unclean hands.               Cash also

 contends in the alternative that if the court does grant a

 vendor’s lien, such lien should only extend to the amount of the

 outstanding mortgage and that the vendor’s lien should be

 reduced to the extent that Ms. Cash continues to pay the first

 mortgage loan secured by the Property.            Each of these contentions

 will be addressed below.




      3
         All terms have the same meaning as in the Memorandum
 Decision and Order re Defendant’s Motion to Dismiss (Dkt. No.
 83).

                                         4
Case 17-10018-SMT   Doc 121    Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                              Document     Page 6 of 26


       A.   Default on the Secured Agreement

       The Property was subject to a first mortgage and a second

 mortgage when the parties executed the Secured Agreement.                Under

 the Secured Agreement, Cash, as the “Sole Owner” of the Property,

 was responsible, starting as of February 2007, for making

 payments of both mortgages.         The Secured Agreement further

 provided that “[Cash] will refinance the mortgage from EMC

 Mortgage Corporation after two years or until [Cash] is able due

 to lender’s approval and settling on the property.”              However, in

 seeking summary judgment, Cash has indicated that it is

 undisputed that the refinancing obligation applied to both the

 first and the second mortgages on the Property.              (Dkt. No. 55 at

 4.)   The second mortgage has been satisfied, but the first

 mortgage remains unsatisfied.          Cash was further required to pay

 $15,000 to Jackson.

       The Nature of a Vendor’s Lien.          The Third Amended Complaint

 seeks a declaratory judgment as to the parties’ rights, and

 Jackson would be entitled to a declaration of what rights shehe

 has based on the remedy of a vendor’s lien.             A vendor’s lien is a

 remedy imposed by courts of equity where the purchase price for

 real property has not been paid and is unsecured.              Kosters v.

 Hoover, 98 F.2d 595, 596 (D.C. Cir. 1938).            Cash asserts that she

 is not in default of her obligations, and thus there is no need

 for a vendor’s lien.     Obviously, if the buyer has remained


                                         5
Case 17-10018-SMT   Doc 121    Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                              Document     Page 7 of 26


 current on her payment obligations, the vendor’s lien is not yet

 enforceable, but that does not mean that the vendor’s lien is not

 in place, only that it is not yet enforceable.             On the other

 hand, a vendor’s lien does not permit the seller to retake title

 to the property, Pleasants v. Fay, 13 App. D.C. 237, 245 (D.C.

 1898), and, accordingly, title remains in Cash until the vendor’s

 lien is enforceable and is enforced “by a sale of the property to

 which it is attached.”        Id.   See also D.C. Code § 42-816 (“And in

 suits to enforce a vendor’s lien on real estate for unpaid

 purchase money similar relief may be given by a decree of sale

 and a decree in personam for the unsatisfied residue of the

 purchase money due.”).

      Cash’s Argument that a Vendor’s Lien is not a Needed Remedy

 in Light of the Existing First Mortgage.            Cash argues that she is

 not in default and that her continuing obligations under the

 Security Agreement are effectively secured by the first mortgage

 which secures payment of the mortgage debt currently remaining.

 In other words, Cash argues, there is no default which requires a

 remedy, ands there is already a lien on the property which

 secures payment of the balance of the debt owed by Jackson, which

 Cash agreed to pay.

      The law requires that the vendor’s lien remain in place.

 The Security Agreement requires Cash to make each monthly payment

 on the mortgages, with Cash’s payment of a monthly mortgage


                                         6
Case 17-10018-SMT   Doc 121    Filed 04/01/21 Entered 04/01/21 11:06:59    Desc Main
                              Document     Page 8 of 26


 payment due relieving Jackson of the obligation to make those

 payments, and requires Cash to refinance when she is able to

 refinance.   For example, if Cash fails to make a monthly payment

 on the first mortgage, Jackson’s vendor’s lien would entitle him

 to obtain a sale of the Property to provide him with funds to

 make the missed payment on the first mortgage on which he

 presumably remains personally liable (and will remain personally

 liable even if the Property is sold in a vendor’s lien sale to a

 third party instead of being sold to Jackson).             Accordingly, the

 continued existence of the first mortgage on the Property does

 not negate Jackson’s entitlement to a vendor’s lien to protect

 himself.   Similarly, if Cash is able to refinance the first

 mortgage but has failed to refinance, Cash is in default under

 the Security Agreement (which contemplated that Cash would fully

 pay off the first mortgage via a refinancing once able to do so).

 In that case, the vendor’s lien would be available to enforce

 that refinancing obligation (via a judicial sale that would

 require as a term of sale that the proceeds be used first towards

 paying off the first mortgage).

      Whether Jackson Executed the Deed to the Property.                  Jackson

 asserts that he did not sign the Deed to the Property, and it is

 void because it is a forgery.          That is a factual issue, and it

 would not moot the necessity of determining whether Cash is in

 default under the Security Agreement.           If the Deed is not a


                                         7
Case 17-10018-SMT   Doc 121    Filed 04/01/21 Entered 04/01/21 11:06:59    Desc Main
                              Document     Page 9 of 26


 forgery, the issue of a vendor’s lien would be in play.                  If the

 Deed is a forgery, then Cash has no ownership of the Property

 against which Jackson is entitled to enforce a vendor’s lien.                  In

 that event, however, Cash might seek an order compelling Jackson

 to convey the Property to her because the Secured Agreement

 contemplated that beginning February 1, 2007, Cash, “as Sole

 Owner” was to assume the monthly mortgage payments.              Jackson

 might be entitled to defend against the entry of such an order if

 Cash is in default of her obligations under the Security

 Agreement.   In any event, upon the entry of such an order and

 Jackson’s conveying title, the issue of a vendor’s lien would

 arise, with Jackson entitled to seek a judicial sale if a default

 has occurred or were to occur.          Accordingly, I turn to the issue

 of whether Cash is in default.

      The $15,000 Obligation.         In seeking partial summary

 judgment, Cash recited material facts not in genuine dispute (and

 that Jackson failed to challenge as required by LBR 7056-1)

 establishing that Cash paid more than the $15,000.00 owed under

 the Secured Agreement because:

      •     starting in May 2011 and through December 2012 she made

            payments to Jackson to cover the first mortgage’s

            monthly payments based on the original mortgage

            interest rate when, unbeknownst to her, the interest

            rate on the first mortgage had dropped, with Jackson


                                         8
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                           Document    Page 10 of 26


             pocketing the difference between the monthly mortgage

             payment and the amount Cash paid to Jackson each month;

      •      Cash’s payments to Jackson for making monthly mortgage

             payments, and providing cash to Jackson in excess of

             what he needed to make the monthly first mortgage

             payments, resulted in Cash paying Jackson well in

             excess of $15,000.00 more than was needed in the period

             of May 2011 through December 2012 to pay the monthly

             payments due on the first mortgage.

 The court calculated that Cash made payments to Jackson for

 making first mortgage monthly payments that were roughly $26,100

 more than was necessary for the purpose of making those monthly

 payments.    See Memorandum Decision and Order re Plaintiff’s

 Motion for Partial Summary Judgment and Defendant’s Cross-Motion

 for Partial Summary Judgment (Dkt. No. 85) at 6 n.1.4           The court

 dismissed the breach of contract claim as time-barred, but, as to

 the merits of whether Cash satisfied the monetary obligation to

 pay Jackson $15,000, an obligation that is secured by any

 vendor’s lien, it is evident that Cash’s obligation to pay

 $15,000.00 had been satisfied as of December 2012 by reason of

 her paying roughly $26,100 more than was owed on the first

 mortgage’s monthly payments.


      4
         In addition, Jackson neglected to send the required
 payments to the first mortgagee in a timely fashion, causing late
 charges to accrue.

                                      9
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                           Document    Page 11 of 26


      The Obligation to Make Monthly Payments on the Second

 Mortgage and to Refinance that Obligation.          Cash was required to

 make the monthly payments on the second mortgage and to

 eventually refinance the second mortgage.          However, the parties

 are in agreement that the:

      •     The second mortgage was paid off as of October 31,

            2013, pursuant to an agreement Jackson reached with the

            second mortgagee that called for six monthly payments

            of $1,462.75 each beginning March 31, 2013, and ending

            August 30, 2013, and totaling $8,776.50, which the

            mortgagee agreed would relieve Jackson of any liability

            for the amount of the mortgage debt, and on.

      •     On October 31, 2013, the mortgagee confirmed that the

            mortgage debt had been satisfied.5

 Cash appears to concede that it was Jackson who made the

 $8,776.50 in payments, as she was kept in the dark regarding the




      5
         See Cash’s Counterclaim (part of Dkt. No. 48), alleging
 at ¶ 54 (a paragraph admitted by Jackson) that there are attached
 accurate copies of Jackson’s agreement with the second mortgagee
 and the second mortgagee’s letter of October 31, 2013,
 acknowledging that the debt had been satisfied. The second
 mortgage debt stood at more than the $8,776.50 but the second
 mortgagee forgave the balance of the debt, and Jackson had no
 remaining obligation, secured or unsecured, to pay that forgiven
 balance.

                                      10
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                           Document    Page 12 of 26


 details of the transaction.6      I will assume for present purposes

 that, as pled by the Third Amended Complaint, it is Jackson who

 paid off the second mortgage in 2013.

      If Jackson made the $8,776.50 in payments, this would mean

 that he relieved Cash of an obligation to pay the same sum via

 monthly second mortgage payments, and he would be entitled to be

 reimbursed that $8,776.50.7      The exact amount by which Cash

 overpaid Jackson for making payments on the first mortgage has

 not been fixed, but it is roughly in the amount of $26,100.              Part

 of that $26,100.00 satisfied Cash’s obligation to pay Jackson

 $15,000, and excess funds were left to apply to credit towards

 the missed second mortgage payments:

      •     If Jackson was entitled to receive interest on the

            $15,000 by reason of the four-year (or longer) delay in



      6
         Cash alleges at ¶ 55 of her Counterclaim that “Mr.
 Jackson did not notify Debtor that he had satisfied Mortgage 2
 through this settlement process with Real Time Resolutions.”
 Similarly, it appears that in an affidavit filed in the Superior
 Court, Cash asserted that “Jackson mentioned to me that he was
 working on a pay-off of the entirety of the second mortgage with
 Realtime Resolutions, but later neglected to give any information
 regarding the payoff transaction.” See Exhibit H to Cash’s
 Counterclaim at ¶ 6.
      7
         The monthly second mortgage payments were $1,050.27 per
 month. However, Jackson’s agreement with the second mortgagee
 permitted him to satisfy the second mortgage via six monthly
 payments of $1,462.75 beginning April 30, 2013. But for the
 agreement, those payments would have still left $78,987.80 owing
 (see Cash’s Counterclaim, Ex. H), and Cash would have had a
 continuing obligation to pay $1,050.27 per month for many more
 months.

                                      11
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                           Document    Page 13 of 26


            paying the $15,000,8 insufficient excess funds would

            have been left to fully satisfy Cash’s debt for

            reimbursing Jackson for his $8,776.50 of payments on

            the second mortgage.9

      •     If Jackson was not entitled to receive interest by

            reason of the delay in paying the $15,000, the excess

            payments left after satisfaction of the $15,000

            obligation would have been $11,100, an amount

            sufficient to satisfy Cash’s debt for reimbursing

            Jackson for his $8,776.50 of payments on the second

            mortgage.

 Accordingly, Cash may or may not have effectively satisfied her

 obligation to reimburse Jackson for his $8,776.50 of payments on

 the second mortgage.

      If Cash effectively reimbursed Jackson for the $8,776.50 in

 payments on the second mortgage, she also effectively satisfied



      8
         D.C. Code § 28-3302(a) provides a rate of 6% per annum
 upon the loan or forbearance of money, goods, or things in action
 in the absence of expressed contract. The parties have not
 addressed whether Jackson is entitled to such interest.
      9
         Cash might have been entitled to interest on the part of
 her overpayments of roughly $26,100 to Jackson that are not
 treated as satisfying the $15,000 obligation. Those overpayments
 occurred during the period of May 2011 through December 2012.
 Interest accruals thereon would not have sufficed to increase the
 funds remaining after satisfaction of the $15,000 obligation to
 an amount sufficient to fully satisfy the obligation to reimburse
 Jackson for the $8,776.50 payments he made in 2013 on the second
 mortgage.

                                      12
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                           Document    Page 14 of 26


 her obligation to refinance the second mortgage: she would be

 viewed as the source of sufficient funds to make the $8,776.50 in

 payments made to satisfy the second mortgage as of October 31,

 2013.     That would amount to Cash’s self-refinancing the second

 mortgage by providing the necessary funds to satisfy the second

 mortgage.

      The Obligation to Pay the Monthly Payments on the First

 Mortgage.    Cash asserts that she has paid, and she is continuing

 to pay, the full amount of all of her obligations that are

 currently due under the Secured Agreement.          However, the Third

 Amended Complaint, at ¶ 42 alleges: “Defendant Cash has not made

 a payment on the first mortgage to Plaintiff or to Specialized

 Loan Servicing LLC (“SLS”), the current servicer for JP Morgan

 Chase, since December of 2016.”        Moreover, Jackson’s January 11,

 2018 answers to interrogatories (Exhibit D to Dkt. No. 55) reveal

 that he made three payments of $1,990.97 each on the first

 mortgage in June and July 2017.10         There is thus a factual

 dispute as to whether Cash defaulted in making monthly payments

 on the first mortgage.

      As stated above, I have calculated that Cash made $26,100

 excess payments to Jackson in the period of May 2011 to December



      10
         If Jackson made other payments after January 3, 2018, he
 has not sought to supplement the Third Amended Complaint, filed
 on January 3, 2018, to allege any default by Cash in making
 monthly payments after January 3, 2018.

                                      13
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                           Document    Page 15 of 26


 2012.    Even assuming that Jackson was not entitled to interest on

 the delayed payment of the $15,000, treating that $26,100 as:

      •      satisfying the $15,000 payment due to Cash under the

             Security Agreement, and

      •      satisfying the obligation to reimburse Jackson for

             $8,776.50 of payments on the second mortgage,

 that would not leave sufficient excess funds to fully satisfy the

 three mortgage payments of $1,990.97 each (totaling $5,792.91)

 that Jackson states that he paid in June and July 2017.

 Accordingly, there would have been a default in making first

 mortgage payments for which Jackson would be entitled to enforce

 his vendor’s lien (if Jackson is correct that Cash did not make

 the three payments of $1,990.97 each).         Moreover, it is possible

 that there were other monthly first mortgage payments after

 December 2016 that neither Cash not Jackson paid, consistent with

 the Third Amended Complaint’s allegation that Cash did not make

 payments on the first mortgage after December 2016.

      Whether Cash Had an Obligation to Refinance Within a

 Reasonable Time.     Jackson appears to argue that the Secured

 Agreement had an implied requirement that Cash refinance the

 mortgages within a reasonable time.        He does so by pointing to

 the passage of years since the Security Agreement was executed.

 However, the Security Agreement was clear that Cash was only

 required to refinance when she was able to refinance.            In the


                                      14
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59    Desc Main
                           Document    Page 16 of 26


 meantime, until Cash was able to refinance, Jackson was protected

 by Cash’s obligation to make monthly mortgage payments.               The only

 relevant remedy would be the remedy of a vendor’s lien.               As

 discussed earlier, a breach of Cash’s obligation to refinance

 once able to refinance might entitle Jackson to employ the

 vendor’s lien.     However, I fail to see why Jackson ought to be

 entitled to enforce the vendor’s lien based Cash’s failure to

 refinance if Cash has been unable to refinance.

      The Factual Issue of Whether Cash was Able to Refinance the

 First Mortgage.    Cash asserts that she has been unable so far to

 refinance the first mortgage, and that, therefore, she is not in

 breach of the obligation to refinance the second mortgage once

 able to do so.     Whether Cash has been unable to refinance the

 first mortgage is a factual issue.

      Issue of Late Payments.       There also remains an issue of

 whether Cash made late payments, and whether making late payments

 created a default under the Secured Agreement.          Nevertheless, if

 there were late payments, such that there was a default, but Cash

 later paid off any fees for late payments, and the first mortgage

 is current, then she cured any default, and there is no basis for

 enforcing a vendor’s lien: Jackson has not shown how enforcement

 of his vendor’s lien would be appropriate when what the vendor’s

 lien secures is Jackson’s receiving the benefit of Cash paying




                                      15
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                           Document    Page 17 of 26


 the mortgages (which would not be in default if Cash had brought

 the mortgages current).

      B.    Statute of Limitations

      Cash contends that a three-year statute of limitations would

 apply to a vendor’s lien because a vendor’s lien goes toward

 recovering the debt, not the property, and, accordingly, a

 vendor’s lien is not a recovery of land under D.C. Code § 12-

 301(1) for which there is a 15-year statute of limitations.11

 Cash is correct that a vendor’s lien attaches to secure payment

 of a debt, and is not expressed as a right to recover land.

 However, Cash is incorrect that the three-year statute of

 limitations applicable to suing on a contractual debt applies to

 enforcing a vendor’s lien.       Cash’s argument, if correct, would

 apply as well to the enforcement of a mortgage or a deed of

 trust, but the argument is readily rejected in the case of a

 mortgage or a deed of trust.




      11
         D.C. Code § 12-301 provides limitations periods for
 bringing various types of actions, including:

           (1) for the recovery of lands, tenements, or
      hereditaments -- 15 years;
           . . .
           (7) on a simple contract, express or implied -- 3
      years;
           (8) for which a limitation is not otherwise specially
      prescribed -- 3 years;
           . . .


                                      16
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                           Document    Page 18 of 26


      As held in Sis v. Boarman, 11 App. D.C. 116, 121–22 (D.C.

 Cir. 1897), the statute of limitations on enforcing a mortgage or

 a deed of trust on real property is governed by the statute of

 limitations applicable to possessory actions at common law for

 the recovery of real estate.       See also Davis v. Stone, 236 F.

 Supp. 553, 557 (D.D.C 1964) (noting that the limitation period

 then in force, as now, for an action to recover real property is

 fifteen years).

      Necessarily, the principle applies as well to enforcement of

 a vendor’s lien.     In Peters v. Suter, 9 D.C. (2 MacArth.) 516,

 518 (D.C. 1876), the court held that the statute of limitations

 for suing on a debt did “not apply to suits in chancery for the

 recovery of money secured by a mortgage, or equitable lien on

 real estate, or to mortgages in any way or of any description.”

 (Emphasis added; citations omitted.)         Noting that this principle

 has been applied in “cases to enforce the payment of money

 secured by a vendor’s lien” as well as actions to enforce a

 mortgage or a deed of trust, the Peters court explained that

 “[t]he lien affects the title to land, and is therefore of the

 same importance and consideration as other deeds, and [courts]

 grant relief in equity for the same length of time that a right

 of entry is preserved.”      A vendor’s lien, by its nature, arguably

 even more strongly than a mortgage or deed of trust, entails a

 right of entry, for a vendor’s lien is based on the principle


                                      17
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59    Desc Main
                           Document    Page 19 of 26


 that “[w]hen one person has got the estate of another, he ought

 not, in conscience, to be allowed to keep it without paying the

 consideration.”    Braiden's Adm’x, 67 U.S. 458, 460 (1862).

      Maryland cases hold that the statute of limitations for a

 vendor’s lien is the same as for a right of ejectment.12              See

 e.g. Baltimore and Ohio R.R. Co. v. Trimble, 51 Md. 99, 112

 (1879) (holding that the court would “put[] a vendor’s lien, so

 far as the applicability of limitations is concerned, upon the

 same ground with a lien by mortgage”).13

      Accordingly, in the District of Columbia, a vendor’s lien

 enjoys the same statute of limitations as recovery in land causes

 of action.   It has not been 15 years since Jackson’s cause of



      12
         This court may appropriately look to Maryland law
 because “the common law of the District of Columbia encompasses
 all common law in force in Maryland in 1801, unless expressly
 repealed or modified.” United States v. Jackson, 528 A.2d 1211,
 1215 (D.C. 1987); see also D.C. Code § 45-401(a). “Maryland
 authorities expounding the common law of that state constitute
 powerful precedent in this jurisdiction . . . .” Little v.
 United States, 709 A.2d 708, 711 (D.C. 1998).
      13
         The court in Trimble noted that mortgages are a deed of
 conveyance, “the rights under which are not barred except by the
 lapse of twenty years, by analogy to the time of limitations
 under the Statute of James, which saves the right of entry for
 that period.” Id. Maryland cases go so far as to say that there
 was no statute of limitations on mortgages and vendor’s lien in
 Maryland, but only a rebuttable presumption that after 20 years,
 the mortgage or vendor’s lien had been satisfied. Cunnigham v.
 Davidoff, 53 A.2d 777, 781 (Md. 1947). Whether, in contrast,
 District of Columbia courts strictly enforce the 15-year statute
 of limitations of D.C. Code § 12-301(1) for recovery of land to
 enforcement of a mortgage or vendor’s lien is a question I need
 not address.

                                      18
Case 17-10018-SMT    Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                            Document    Page 20 of 26


 action arose.      Therefore, the right to recover under the theory

 of a vendor’s lien is not barred by the statute of limitations.14

      C.    Unclean Hands

      Cash asserts that the court should not grant a vendor’s lien

 because Jackson does not have clean hands.           Cash asserts that

 Jackson thwarted Cash’s attempts to refinance the property by

 refusing to provide the relevant loan information.            This is again

 an issue of fact that cannot be decided on a motion to dismiss.

      D.    Limiting the Vendor’s Lien to Only the Amount of the
            Outstanding Mortgage

      Cash asserts that if the court imposes a vendor’s lien, it

 should be fashioned to extend only to the amount of the

 outstanding mortgage.       The basis of a vendor’s lien is “that a

 person, who has gotten the estate of another, ought not, in

 conscience, as between them, to be allowed to keep it, and not to

 pay the full consideration money.”         Pleasants v. Fay, 13 App.

 D.C. 237, 243 (1898).       The remedy should only extend as far as


      14
         Even if an action to enforce Jackson’s vendor’s lien
 were barred by the statute of limitations, Cash would not be
 allowed to use the statute of limitations to clear the vendor’s
 lien from the Property. The statute of limitations may not be
 used to clear title of property from a mortgage or deed of trust.
 See Talbot v. Hill, 261 F. 244, 246 (D.C. 1919) (recognizing that
 the statute of limitations bars a remedy, but does not cancel the
 debt). Logically, this same rule applies to a vendor’s lien, and
 Hall v. District of Columbia, 47 App. D.C. 552, 557-58 (D.C. App.
 1918), cited favorably Cassell v. Lowry, 72 N.E. 640 (Ind. 1904),
 which held that title of land could not be cleared of a vendor’s
 lien, even where any action to enforce the vendor’s lien was
 barred by the statute of limitations. See also Talbot, 261 F. at
 246 (also citing Cassell).

                                       19
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59    Desc Main
                           Document    Page 21 of 26


 the purchase money that has not been paid.          Id. at 244.       As held

 in In re Paradise Homes, Inc., No. 0-60389, 2008 WL 619330, at *3

 (Bankr. S.D. Ill. March 5, 2008), “a vendor’s lien is not an

 interest or estate in realty, but, rather, is merely a remedy for

 the debt.”   Cash is thus correct that Jackson should not enjoy a

 windfall from any recovery on the vendor’s lien, but may only

 recover the remaining debt that was secured by the vendor’s lien.

      To determine the extent of the vendor’s lien would require

 findings of fact, particularly with respect to the effect of

 Jackson’s allegations regarding Cash having an obligation to

 reimburse Jackson for his $8,776.50 of second mortgage payments.

 Therefore, the court cannot at this time hold that the vendor’s

 lien would only extend to what remains on the first mortgage.

      It is not possible on the current record to determine

 whether Jackson would succeed on a claim to enforce a vendor’s

 lien, but no reason has been presented to bar him from asserting

 the claim and presenting any evidence in support of the vendor’s

 lien remedy he may have.      Therefore, there is no reason to

 dismiss Count VI to the extent it is a claim for a vendor’s lien.

                                      II

      Jackson discusses purchase money mortgages in his Plaintiff

 Micheal’s [sic] Jackson Memorandum-Brief on Vendor’s Lien, citing

 Williams v. Dudley Trust Foundation, 675 A.2d 45 (D.C. 1996).

 However, Dudley Trust did not involve a purchase money mortgage,


                                      20
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                           Document    Page 22 of 26


 but involved instead an installment land contract that called for

 title to pass only once installment payments had been completed.

 As the Court of Appeals explained:

      While the purchaser under such a contract is entitled to
      immediate possession of the property, title is retained
      by the seller, usually until the full purchase price has
      been paid. The purchase price is paid in installments.
      The purchaser usually assumes responsibility for property
      upkeep, payment of taxes and insurance. Typically such
      contracts contain a forfeiture or default provision under
      which the seller may regain possession of the property
      and keep all monies paid to the date of default.

 675 A.2d at 51.    Here, the Security Agreement was not cast as an

 installment land contract with any of the features of the

 contract in Dudley Trust.15

      Nor was the Security Agreement cast as a purchase money

 mortgage.   Moreover, the existence of a mortgage would undermine

 a claim for a vendor’s lien because a vendor’s lien is a remedy

 imposed by courts of equity where the purchase price for real

 property has not been paid and is unsecured.          Kosters v. Hoover,

 98 F.2d 595, 597 (D.C. Cir. 1938) (observing that “it is the fact

 that the purchase price is unpaid and unsecured which creates the



      15
         The contract in Dudley Trust provided that if the buyer
 defaulted “on any term of [the] agreement” the seller had the
 right to terminate the contract and keep “all down payments and
 all other payments made prior to the default.” 675 A.2d at 47.
 The contract further provided that “at the election of the
 Seller,” the buyer was required to “execute a renunciation of any
 interest he shall have in the property” in the event of his
 default. Id. The Court of Appeals characterized the buyer as
 having entered into “a highly risky installment land contract . .
 . .” 675 A.2d at 55.

                                      21
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                           Document    Page 23 of 26


 lien”).   Cash did not give Jackson a mortgage, or security

 interest in the Property, of any kind.         Instead, a vendor’s lien

 has arisen as an equitable remedy.

                                     III

      In light of the discussion above, I have determined that

 three prior rulings need to be modified.

      First, the court previously dismissed the breach of contract

 claim as time-barred by the three-year statute of limitations

 (Dkt. No. 83 at 21-29), and viewed only the vendor’s lien remedy

 as still in play.     However, that ruling focused on only two

 breach of contract claims: the claim relating to the failure to

 pay the $15,000 obligation, and the claim relating to the failure

 to refinance by February 1, 2009.         The court failed to note that

 Count VI incorporated the earlier allegation of ¶ 42 of the Third

 Amended Complaint alleging that Cash has not made a payment on

 the first mortgage since December 2016.         A breach of contract

 claim based on the failure to make those payments would not be

 barred by the three-year statute of limitations.           In addition, if

 Cash first became able to refinance on a date within three years

 prior to the commencement of the adversary proceeding on May 19,

 2017, or after that date, a claim based on her breach of the

 obligation to refinance would not be barred by the statute of

 limitations.   Accordingly, I will direct that Count VI remains

 pending as to any breach of contract claim that arose from a


                                      22
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59    Desc Main
                           Document    Page 24 of 26


 failure to make a monthly first mortgage payment that came due

 after December 2016, and any contract claim that arose from any

 failure to refinance occurring after Cash first was able to

 refinance on a date on or after May 19, 2014.

      Second, the court dismissed Cash’s motion for partial

 summary judgment seeking dismissal of Count VI as mooted by the

 dismissal under Rule 12(b)(6) of Count VI with respect to breach

 of contract claims.     See Dkt. No. 85.      In light of the foregoing

 revision of the ruling on the motion to dismiss, some breach of

 contract claims remain and the motion for partial summary

 judgment was not moot.      Accordingly, Cash’s motion for partial

 summary judgment ought not have been dismissed as moot.               For the

 following reasons, Cash’s motion for partial summary judgment

 ought to be denied instead.       There was the failure to make three

 payments of $1,990.97 each on the first mortgage in June and July

 2017, and a claim regarding that failure would not have been

 barred by the three-year statute of limitations.           In addition,

 although Jackson’s answers to interrogatories failed to identify

 any other payments he had made, the Third Amended Complaint

 alleges that after December 31, 2016, Cash failed to make

 payments on the first mortgage.        Cash’s motion for summary

 judgment does not establish that she made the first mortgage

 monthly payments after December 31, 2016, only that Jackson has

 not shown that he made any of those payments (other than the


                                      23
Case 17-10018-SMT   Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                           Document    Page 25 of 26


 three payments of $1,990.97 each).        In other words, there may be

 monthly first mortgage payments that came due after December 2016

 that neither Cash not Jackson paid.        That too requires denial of

 Cash’s motion for partial summary judgment.

      Third, by way of summary judgment, the court ordered (Dkt.

 No. 86) that “Count IV of the plaintiff’s Third Amended Complaint

 to Recover Fraudulently Acquired Property, insofar as

 it is based on the same acts as the plaintiff’s breach of

 contract claim, is dismissed with prejudice as time-barred by the

 statute of limitations.”      To the extent that the breach of

 contract claims are to remain pending as to certain acts, I will

 direct that Count IV will remain pending as to the same acts.

                                      IV

      For all these reasons, it is

      ORDERED that to the extent that Jackson is requesting to

 assert a claim of a purchase money mortgage as an equitable

 remedy under Count VI of the complaint, that request is DENIED.

 It is further

      ORDERED that with respect to Cash’s Motion to Dismiss (Dkt.

 No. 47), Count VI is dismissed with prejudice as to any equitable

 claims except that it is not dismissed with respect to its

 implicit assertion of a vendor’s lien claim.          It is further

      ORDERED that the prior dismissal of Count VI in Dkt. No. 85

 with respect to breach of contract claims is revised to provide


                                      24
Case 17-10018-SMT                                                                                  Doc 121 Filed 04/01/21 Entered 04/01/21 11:06:59   Desc Main
                                                                                                          Document    Page 26 of 26


 that Count VI is not dismissed with respect to any breach of

 contract claim that arose from:

                               •                             a failure to make a payment of a monthly mortgage

                                                             payment that came due after December 2016; or

                               •                             a failure to refinance occurring after Cash first was

                                                             able to refinance on a date on or after May 19, 2014.

 It is further

                               ORDERED that the court’s prior order (Dkt. No. 86) regarding

 Count IV is revised to provide that Count IV of the plaintiff’s

 Third Amended Complaint is dismissed with prejudice as

 time-barred by the statute of limitations except for those unjust

 enrichment claims relating to acts for which the breach of

 contract claims in Count VI are not time-barred.                                                                                          It is further

                               ORDERED that the court’s prior order (Dkt. No. 85)

 dismissing Cash’s motion for partial summary judgment (Dkt. No.

 55) as to Count VI as moot is revised to provide that Cash’s

 motion for partial summary judgment as to Count VI is denied

 instead of being dismissed as moot.

                                                                                                                               [Signed and dated above.]

 Copies to: Recipients of e-notification of orders.




 R:\Common\TeelSM\Judge Temp Docs\Jackson v. Cash_Supplemental Order re Motion to Dismiss_v20 corrected.wpd
                                                                                                                     25
